--------------------------------------------------------------------------------

EXHIBIT 10.15


AMENDMENT NUMBER ONE TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

        This AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of March 10, 2005, by
and among WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”), as
Agent for the Lenders, the lenders identified on the signature pages hereof (the
“Lenders”, and together with Agent, the “Lender Group”), ACME TELEVISION, LLC, a
Delaware limited liability company (“Borrower”), and ACME COMMUNICATIONS, INC.,
a Delaware corporation (“Parent”), and the Guarantors, with reference to the
following:

        WHEREAS, Borrower and Parent entered into that certain Second Amended
and Restated Loan and Security Agreement, dated as of November 8, 2004 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), with the Lender Group pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower;

        WHEREAS, Borrower, Parent, and the Guarantors have requested that the
Lender Group agree to certain amendments with respect to the Loan Agreement;

        WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to provide the amendments requested by Borrower, Parent,
and the Guarantors.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

    1.     Defined Terms. All terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Loan Agreement.

    2.        Amendments to the Loan Agreement.

(a)   Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the defined term “EBITDA” to read as follows:

           “EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus interest income,
extraordinary gains, and Syndicated Program Payments plus interest expense,
income taxes, depreciation and amortization, LMA Fees, Amortization of
Syndicated Program Rights, and other non-cash charges for such period (such
non-cash charges to exclude charges in respect of time or revenue rebates or
refunds to advertisers or advertising agencies resulting from audience
underdeliveries), as determined in accordance with GAAP.


(b)   Section 6.3(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

    (a)        as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of the first 3 fiscal quarters in a
fiscal year) after the end of each month during each of Borrower’s fiscal years,


     (i)        a company prepared consolidated balance sheet, income statement
(including an income statement on a Station-by-Station basis), and statement of
cash flow covering Borrower’s and its Subsidiaries’ operations during such
period, and a reasonably-detailed narrative on the performance of Borrower and
its Subsidiaries relative to the budget then in effect and delivered by Borrower
to Agent,


    (ii)               a certificate signed by the chief financial officer of
Borrower to the effect that:


(A)

        the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,


(B)

        the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects (or, to the extent of any representation and warranty being untrue or
incorrect, describing such lack of truth or correctness as to which he or she
may have knowledge and what action Borrower has taken, is taking or proposes to
take with respect thereto) on and as of the date of such certificate, as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date), and


(C)

        there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance with this Agreement
or any other Loan Document, describing such non-compliance as to which he or she
may have knowledge and what action Borrower has taken, is taking, or proposes to
take with respect thereto), and


    (iii)        for each month that is the date on which a financial covenant
in Section 7.22 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance or, if applicable, non-compliance at the end of
such period with the applicable financial covenants contained in Section 7.22
together with the calculation of the Leverage Ratio for the purposes of
computing the Base Rate Margin and the LIBOR Rate Margin; provided that with
respect to the month that is the last month of Borrower’s fiscal year, the due
date for delivery of the Compliance Certificate required by this Section
6.3(a)(iii) shall be extended to 90 days after the end of such month, and


(c)   Section 7.22(a)(i) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

    (i)        Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis,
of not less than the required amount set forth in the following table for the
applicable period set forth opposite thereto;


Appplicable Amount Applicable Period ($2,000,000)  For the 12 month period
ending September 30, 2004 ($1,850,000) For the 12 month period
ending December 31, 2004 ($2,106,000) For the 12 month period
 ending March 31, 2005 ($2,382,000) For the 12 month period
 ending June 30, 2005 ($2,043,000)  For the 12 month period
ending September 30, 2005 ($891,000) For the 12 month period
ending December 31, 2005 $2,750,000 For the 12 month period
 ending March 31, 2006 $4,000,000 For the 12 month period
 ending June 30, 2006 $5,000,000  For the 12 month period
ending September 30, 2006 $6,000,000 For the 12 month period
ending December 31, 2006 $7,000,000 For the 12 month period
ending March 31, 2007 $7,750,000 For the 12 month period
  ending June 30, 2007 $8,500,000  For the 12 month period
ending September 30, 2007 $9,500,000 For the 12 month period
ending December 31, 2007 $10,500,000 For the 12 month period
 ending March 31, 2008 $12,000,000 For the 12 month period
 ending June 30, 2008 $15,000,000 For the 12 month period
ending September 30, 2008
and each 12 month period ending
at the end of a fiscal quarter thereafter

    3.     Conditions Precedent to Amendment. The satisfaction of each of the
following, unless waived or deferred by Agent in its sole discretion, shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

(a)   Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b)   Agent shall have received an amendment fee (the “First Amendment Fee”) of
$225,000 (to be divided between WFF and GE Capital in accordance with their Pro
Rata Shares).

(c)   Agent shall have received a copy of an amendment to the Term Loan
Agreement, substantially the same in substance as this Amendment, duly executed
by the parties thereto and in full force and effect.

(d)   The representations and warranties in this Amendment, the Loan Agreement
and the other Loan Documents shall be true and correct in all respects on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(e)   After giving effect to this Amendment, no Event of Default or event which
with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof.

(f)   No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Parent, Agent or any Lender, or any of
their respective Affiliates.

    4.     Partial Refund of Amendment Fee. If EBITDA for the 12 month period
ending December 31, 2005 is greater than or equal to ($891,000), each of WFF and
GE Capital shall refund to Borrower $37,500 out of its share of the First
Amendment Fee promptly after the receipt of Borrower’s annual financial
statements for the year ending December 31, 2005.

    5.     Representations and Warranties. Each of Borrower, Parent, and each
Guarantor hereby represent and warrant to the Lender Group that (a) the
execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or material
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles, or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally, (c) this Amendment has
been duly executed and delivered by it, (d) after giving effect to this
Amendment, the representations and warranties in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (e) after
giving effect to this Amendment, no Event of Default or event which with the
giving of notice or passage of time would constitute an Event of Default has
occurred and is continuing on the date hereof.

    6.     Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

    7.     Counterparts; Telefacsimile Execution. This Amendment may be executed
in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail shall be effective as delivery of
a manually executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver a manually executed counterpart of this Amendment, but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

    8.     Effect on Loan Documents.

(a)   The Loan Agreement and each of the other Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

(b)   Upon and after the effectiveness of this Amendment, each reference in the
Loan Documents to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.

    9.     Entire Agreement. This Amendment, together with all other
instruments, agreements, and certificates executed by the parties in connection
herewith or with reference hereto, embody the entire understanding and agreement
between the parties hereto and thereto with respect to the subject matter hereof
and thereof and supersede all prior agreements, understandings, and inducements,
whether express or implied, oral or written.



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF FLORIDA, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF WISCONSIN, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

WELLS FARGO FOOTHILL, INC.
a California xorporation, as Agent and as a Lender


/s/Dena Seki
Name: Dena Seki
Title: Vice President 
  

GENERAL ELECTRIC CAPITAL CORPORATION
a Delaware corporation, as a Lender


/s/Steven J. Heise
Name: Steven J. Heise
Title: Duly Authorized Signatory




